Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of November 3, 2009 (the
“Agreement”), is made by and between OFFICEMAX INCORPORATED, a Delaware
corporation, having an office at 263 Shuman Boulevard, Naperville, Illinois
60563 (the “Company” or “OfficeMax”), and EVERCORE TRUST COMPANY, N.A., solely
in its capacity as duly appointed and acting investment manager (the “Manager”)
of the Master Trust (the “Trust”), which is the funding vehicle for the
Company’s six tax-qualified employee benefit pension plans (the “Plans”).

 

RECITALS

 

WHEREAS, the Company has agreed to contribute an aggregate of 8,331,722 shares
(the “Registrable Shares”), of its Common Stock of $2.50 par value (“Common
Stock”) to the Trust (the “Contribution”); and

 

WHEREAS, the Registrable Shares immediately following such Contribution will be
held in a single segregated account in the Trust (the “Segregated Account”); and

 

WHEREAS, pursuant to the Investment Management Agreement, dated as of November
3, 2009, among the Manager, the Retirement Funds Investment Committee (the
“Committee”) of OfficeMax, and the Company (the “Investment Management
Agreement”), the Manager has been appointed as a “fiduciary” of the Trust, as
defined in Section 3(21) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), but only to the extent of the assets in the Segregated
Account, with the authority to act on behalf of the Trust with respect to all
assets held in the Segregated Account; and

 

WHEREAS, the Company has agreed to grant certain registration rights with
respect to the Registrable Shares held in the Segregated Account, on the terms
and subject to the conditions set forth in this Agreement; and

 

WHEREAS, pursuant to the Investment Management Agreement, the Manager has full
power and authority to execute and deliver this Agreement for the benefit of the
Trust and to take any actions required or permitted to be taken in connection
with this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties hereto hereby agree as follows:

 

1.                                       Registration; Compliance With the
Securities Act.

 

1.1                                 Registration Procedures and Expenses.  The
Company hereby agrees that it shall:

 

(a) prepare and file with the Securities and Exchange Commission (the “SEC”), as
soon as reasonably practicable after the date of the Contribution, but in no
event more than 30 days after the Contribution, a shelf registration statement
on Form S-1 covering the Registrable Shares, (such registration statement and
any successor registration statement filed

 

--------------------------------------------------------------------------------


 

under the Securities Act of 1933, as amended (the “Securities Act”), hereinafter
referred to as the “Registration Statement”), to enable the Manager to sell the
Registrable Shares from time to time in the manner contemplated by the plan of
distribution set forth in the Registration Statement, as amended by any
prospectus supplement or post-effective amendment thereto, and use its
reasonable commercial efforts to cause such Registration Statement to be
declared effective as promptly as reasonably possible after filing and to remain
continuously effective until the earliest of (i) the date on which all
Registrable Shares have been sold, (ii) the date which is 90 days after the date
on which the number of Registrable Shares held by the Trust is less than one
percent of the shares of Common Stock then outstanding and (iii) the fifth
anniversary of the Contribution (the “Registration Period”); provided, however,
that it shall not be required to file such Registration Statement or cause such
Registration Statement to be declared effective during the pendency of any
suspension period pursuant to Sections 1.2(c) or (d) below;

 

(b)                                 prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus filed with the SEC pursuant to
Rule 424(b) under the Securities Act, or if no such filing is required, as
included in the Registration Statement (the “Prospectus”), as may be necessary
to keep the Registration Statement effective at all times until the end of the
Registration Period; provided, however, that it shall not be required to file
any such amendment or prospectus supplement during the pendency of any
suspension period pursuant to Sections 1.2(c) or (d) below;

 

(c)                                  furnish the Manager with such reasonable
number of copies of the Prospectus in conformity with the requirements of the
Securities Act, and such other documents as the Manager may reasonably request,
in order to facilitate the public sale or other disposition of all or any of the
Registrable Shares by the Manager;

 

(d)                                 use its reasonable commercial efforts to
file documents required of the Company for normal blue sky clearance in such
states as the Manager shall reasonably designate in writing; provided, however,
that the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;

 

(e)                                  use its reasonable commercial efforts to
cause the Registrable Shares to be listed on the New York Stock Exchange (the
“NYSE”) as soon as reasonably practicable after the date of the Contribution;
and

 

(f)                                    bear all expenses in connection with the
actions contemplated by paragraphs (a) through (e) of this Section 1.1 and the
registration of the Registrable Shares pursuant to the Registration Statement,
including reasonable fees and expenses of legal counsel to the Manager incurred
in connection with the registration and sale of the Registrable Shares, such
fees and expenses of legal counsel not to exceed $30,000 in the aggregate, but
excluding underwriting discounts, brokerage fees and commissions incurred by the
Manager, the Trust or the Plans, if any.

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 1.1 that the Manager shall provide such
reasonable assistance to the Company and furnish, or cause to be furnished, to
the Company in writing such information

 

2

--------------------------------------------------------------------------------


 

regarding the Manager, the Registrable Shares to be sold, and the intended
method or methods of disposition of the Registrable Shares, as shall be required
to effect the registration of the Registrable Shares and as may be required from
time to time under the Securities Act and the rules and regulations thereunder.

 

1.2                                 Transfer of Registrable Shares After
Registration; Suspension.

 

(a)                                  The Manager agrees that it will not offer
to sell or make any sale, assignment, pledge, hypothecation or other transfer
with respect to the Registrable Shares that would constitute a sale within the
meaning of the Securities Act except pursuant to either (i) the Registration
Statement referred to in Section 1.1, (ii) Rule 144 under the Securities Act or
any successor rule thereto (as such rule may be amended from time to time,
“Rule 144”), or (iii) pursuant to an applicable exemption to registration under
applicable federal and state securities laws and that it will promptly notify
the Company of any changes in the information set forth in the Registration
Statement regarding the Manager or the intended plan of distribution of the
Registrable Shares to the extent required by applicable securities laws.

 

(b)                                 The Manager and the Company agree that the
Registrable Shares may be sold in one or more privately-negotiated block trades.

 

(c)                                  In addition to any suspension rights under
paragraph (d) below, the Company may, upon the happening of any event that, in
the judgment of the Company’s legal counsel, renders advisable the suspension of
the disposition of Registrable Shares covered by the Registration Statement or
use of the Prospectus due to pending corporate developments, public filings with
the SEC or similar events, suspend the disposition of Registrable Shares covered
by the Registration Statement or use of the Prospectus for a period of not more
than ninety (90) days on written notice to the Manager (which notice will not
disclose the content of any material non-public information) and will indicate
the date of the beginning and end of the intended suspension, if known), in
which case the Manager, upon receipt of such written notice, shall discontinue
(or cause the Trust to discontinue) disposition of Registrable Shares covered by
the Registration Statement or use of the Prospectus until copies of a
supplemented or amended Prospectus are distributed to the Manager or until the
Manager is advised in writing by the Company that the disposition of Registrable
Shares covered by the Registration Statement or use of the applicable Prospectus
may be resumed; provided, that such right to suspend the disposition of
Registrable Shares covered by the Registration Statement or use of the
Prospectus shall not be exercised by the Company for more than one hundred
twenty (120) days in any twelve-month period.  The suspension and notice thereof
described in this Section 1.2(c) shall be held in confidence and not disclosed
by the Manager, except as required by law.

 

(d)                                 Subject to paragraph (e) below, in the event
of:  (i) any request by the SEC or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to a Registration Statement or related Prospectus or
for additional information; (ii) the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration

 

3

--------------------------------------------------------------------------------


 

Statement or the initiation of any proceedings for that purpose; (iii) the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable Shares
for sale in any jurisdiction or the initiation of any proceedings for such
purpose; or (iv) any event or circumstance that necessitates the making of any
changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, then the Company shall deliver a certificate in
writing to the Manager (the “Suspension Notice”) to the effect of the foregoing
(which notice will not disclose the content of any material non-public
information and will indicate the date of the beginning and end of the intended
suspension, if known), and upon receipt of such Suspension Notice, the Manager
will refrain (or cause the Trust to refrain) from selling any Registrable Shares
pursuant to the Registration Statement (a “Suspension”) until the Manager’s
receipt of copies of a supplemented or amended Prospectus prepared and filed by
the Company, or until it is advised in writing by the Company that the current
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus.  In the event of any Suspension, the Company will use
its reasonable commercial efforts to cause the use of the Prospectus so
suspended to be resumed as soon as possible after delivery of a Suspension
Notice to the Manager.  The Suspension and Suspension Notice described in this
Section 1.2(d) shall be held in confidence and not disclosed by the Manager,
except as required by law.

 

(e)                                  The Manager may sell Registrable Shares
under the Registration Statement provided that neither a Suspension nor a
suspended disposition under Section 1.2(c) hereof is then in effect, the Manager
sells in accordance with the plan of distribution in the Prospectus, and the
Manager arranges for delivery of a current Prospectus to any transferee
receiving such Registrable Shares in compliance with the Prospectus delivery
requirements of the Securities Act.

 

1.3                                 Indemnification.  For the purpose of this
Section 1.3, the term “Registration Statement” shall include any preliminary or
final Prospectus, exhibit, supplement or amendment included in or relating to
the Registration Statement referred to in Section 1.1.

 

(a)                                  Indemnification by the Company.  The
Company agrees to indemnify and hold harmless the Manager (including, for
purposes of this Section 1.3, the officers, directors, employees and agents of
the Manager), and each person, if any, who controls the Manager within the
meaning of either Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), from and
against any and all losses, claims, damages, liabilities or expenses, joint or
several, to which the Manager or such controlling person may become subject
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company, which consent shall not be unreasonably withheld or
delayed), only to the extent such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated

 

4

--------------------------------------------------------------------------------


 

below) arise out of or are based upon (i) any failure on the part of the Company
to comply with the covenants and agreements contained in this Agreement, or
(ii) any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, the Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state in any of them a material fact required to be stated therein
or necessary to make the statements in any of them, in light of the
circumstances under which they were made, not misleading, and will reimburse the
Manager and each such controlling person for any legal and other expenses as
such expenses are reasonably incurred by the Manager or such controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (A) an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or any amendment or
supplement of the Registration Statement or Prospectus in reliance upon and in
conformity with information furnished in writing to the Company by the Manager,
(B) any untrue statement or omission of a material fact required to make such
statement not misleading in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Manager before the pertinent sale or sales
by the Manager, or (C) any untrue statement or alleged untrue statement or
omission or alleged omission in the Registration Statement, the Prospectus, or
any amendment or supplement thereto, when used or distributed by the Manager
during a period in which the disposition of Registrable Shares is properly
suspended under Section 1.2(c) or a Suspension is properly in effect under
Section 1.2(d).  The Manager hereby agrees that if the Manager or any of its
controlling persons is not entitled to indemnification for any loss, claim,
damage, liability or expense pursuant to this Section 1.3(a) as a result of
clause (A), (B) or (C) above, then neither the Manager nor any of its
controlling persons shall be entitled to indemnification for such loss, claim,
damage, liability or expense pursuant to the terms of the indemnification
provisions set forth in the Investment Management Agreement or that certain
engagement letter dated October 15, 2009 between OfficeMax and Evercore Trust
Company, N.A.

 

(b)                                 Indemnification by the Manager.  To the
extent permitted by applicable law, the Manager will (i) indemnify and hold
harmless the Company, the Retirement Funds Investment Committee of OfficeMax,
each of the Company’s directors, employees, and agents, and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act (the “OfficeMax Indemnitees”),
from and against any and all losses, claims, damages, liabilities or expenses to
which the OfficeMax Indemnittees may become subject under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Manager, which consent
shall not be unreasonably withheld or delayed) only to the extent such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon (A) any failure on the part
of the Manager to comply with the covenants and agreements contained in this
Agreement respecting the sale of the Registrable Shares, or (B) any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state in
any of them a material fact required to be stated therein or necessary to make
the statements in any of them

 

5

--------------------------------------------------------------------------------


 

not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Registration Statement, the Prospectus, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Manager, and
(ii) will reimburse the OfficeMax Indemnitees for any legal and other expenses
as such expenses are reasonably incurred by the OfficeMax Indemnitees in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Manager shall not be liable for any such untrue statement or alleged untrue
statement or omission or alleged omission with respect to which the Manager has
delivered to the Company in writing a correction before the occurrence of the
transaction from which such loss was incurred.  In no event shall the liability
of the Manager under this Section 1.3 be greater than the aggregate fees
received by the Manager pursuant to the Investment Management Agreement.

 

(c)                                  Indemnification Procedure.

 

(i)                                     Promptly after receipt by an indemnified
party under this Section 1.3 of written notice of the threat or commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 1.3, promptly notify the
indemnifying party in writing of the claim; provided, however, that the omission
so to notify the indemnifying party will not relieve the indemnifying party from
any liability which it may have to any indemnified party under the indemnity
agreement contained in this Section 1.3 or otherwise, to the extent it is not
prejudiced as a result of such failure.

 

(ii)                                  In case any such action is brought against
any indemnified party and such indemnified party seeks or intends to seek
indemnity from an indemnifying party, the indemnifying party will be entitled to
participate in, and to the extent that it may wish, jointly with all other
indemnifying parties similarly notified, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be a conflict between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to the indemnified party or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties.  Upon receipt of notice from the indemnifying party or other
indemnified parties that are different from such indemnified party of its
election so to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 1.3 for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof
unless:

 

(1)                                  The indemnified party shall have employed
such counsel in connection with the assumption of legal defenses in accordance
with the proviso to the preceding sentence (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more than one
separate counsel (other than local counsel), approved by

 

6

--------------------------------------------------------------------------------


 

such indemnifying party representing all of the indemnified parties who are
parties to such action); or

 

(2)                                  The indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of commencement of
the action.

 

In each such case, the reasonable fees and expenses of counsel shall be at the
expense of the indemnifying party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 1.3 is held by a court of competent jurisdiction to
be unavailable to an indemnified party with respect to any loss, claim, damage,
liability or expense referred to herein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim, 
damage, liability or expense in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other hand in connection with the statements or omissions that
resulted in such loss, claim, damage, liability or expense, as well as any other
relevant equitable considerations.  The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission.  The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 1.3(c) hereof, any legal or other fees or expenses reasonably incurred
by such party in connection with any investigation or proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 1.3(d) were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 1.3(d), in no event shall the
Manager be required to contribute any amount in excess of the aggregate fees
received by the Manager pursuant to the Investment Management Agreement.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

 

(e)                                  Surviving Obligations.  The obligations of
the Company and the Manager under this Section 1.3 shall survive the completion
of the disposition of the Registrable Shares under this Section 1, and
otherwise.

 

1.4                                 Rule 144 Information.  For such period as
the Trust or the Plan holds any Registrable Shares received pursuant to the
Contribution, the Company shall use its commercially reasonable efforts to file
all reports required to be filed by it under the Securities Act, the Exchange
Act and the rules and regulations thereunder and shall use its commercially

 

7

--------------------------------------------------------------------------------


 

reasonable efforts to take such further action to the extent required to enable
the Manager to sell the Registrable Shares pursuant to Rule 144.

 

1.5                                 Rights of the Trust.  All of the rights and
benefits conferred on the Manager pursuant to this Agreement (other than the
right to indemnification provided in Section 1.3) are intended to inure to the
benefit of the Trust.

 

2.                                       Miscellaneous.

 

2.1                                 Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of Illinois, irrespective of the choice of laws principles of the State of
Illinois, as to all matters, including matters of validity, construction,
effect, enforceability, performance and remedies.

 

2.2                                 Force Majeure.  Neither party will have any
liability for damages or delay due to fire, explosion, lightning, pest damage,
power failure or surges, strikes or labor disputes, water or flood, acts of God,
the elements, war, civil disturbances, acts of civil or military authorities or
the public enemy, acts or omissions of communication or other carriers, or any
other cause beyond a party’s reasonable control (other than that which arises
from the gross negligence or willful misconduct of such party), whether or not
similar to the foregoing, that prevent such party from materially performing its
obligation hereunder.

 

2.3                                 Entire Agreement; Modification; Waivers. 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and shall supersede all previous negotiation,
commitments and writings with respect to the matters discussed herein.  This
Agreement may not be altered, modified or amended except by a written instrument
signed by all parties.  The failure of any party to require the performance or
satisfaction of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent subsequent enforcement
of such term of obligation or be deemed a waiver of any subsequent breach.

 

2.4                                 Severability.  The provisions of this
Agreement are severable, and in the event that any one or more provisions are
deemed illegal or unenforceable the remaining provisions shall remain in full
force and effect unless the deletion of such provision shall cause this
Agreement to become materially adverse to either party, in which event the
parties shall use reasonable commercial efforts to arrive at an accommodation
that best preserves for the parties the benefits and obligations of the
offending provision.

 

2.5                                 Notices.  Except as otherwise expressly
provided, any notice, request, demand or other communication permitted or
required to be given under this Agreement shall be in writing, shall be sent by
one of the following means to the Company or the Manager at the addresses set
forth below (or to such other address as shall be designated hereunder by notice
to the other parties and persons receiving copies, effective upon actual
receipt), and shall be deemed conclusively to have been given:  (a) on the first
business day following the day timely deposited with Federal Express (or other
reputable national overnight courier) or United States Express Mail, with the
cost of delivery prepaid or for the account of the sender; (b) on the fifth
business day following the day duly sent by certified or registered United
States mail, postage

 

8

--------------------------------------------------------------------------------


 

prepaid and return receipt requested; or (c) when otherwise actually received by
the addressee on a business day (or on the next business day if received after
the close of normal business hours or on any non-business day).

 

If to the Company:

 

OfficeMax Incorpoated

263 Shuman Boulevard

Naperville, Illinois 60563

Attn:  Susan Wagner-Fleming

Fax:  (630) 864-4526

 

If to the Manager:

 

Evercore Trust Company, N.A.

1099 New York Avenue, N.W.

6th Floor

Washington, DC 20001

Fax:  (202) 471-3510

Attn:  Norman P. Goldberg

 

2.6                                 Title and Headings.  Titles and headings to
sections herein are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

2.7                                 Execution in Counterparts.  This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

2.8                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Company and the Manager
and their respective successors and permitted assigns.  None of the rights or
obligations under this Agreement shall be assigned by the Manager without the
prior written consent of the Company and the Trust in their sole discretion.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Company and the Manager has caused this
Agreement to be duly executed on its behalf by its duly authorized officer as of
the date first written above.

 

 

OFFICEMAX INCORPORATED

 

 

 

 

 

By:

/s/ Susan Wagner-Fleming

 

Name: 

Susan Wagner-Fleming

 

Title:

Senior Vice President, Secretary, and
Associate General Counsel

 

 

 

 

 

EVERCORE TRUST COMPANY, N.A.,

 

    as Investment Manager of the Trust

 

 

 

 

 

By:

/s/ Norman P. Goldberg

 

Name:

Norman P. Goldberg

 

Title:

Managing Director

 

10

--------------------------------------------------------------------------------